Citation Nr: 1004209	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for gastritis 
with a history of duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran had active service from March 1971 to April 1974.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Veteran had also initiated an appeal of the December 2006 
rating decision's denial of a claim to reopen a claim of 
service connection for posttraumatic stress disorder.  An 
October 2007 rating decision reopened the claim and granted 
service connection and a 30 percent rating for such 
disability.  Hence, that matter is not before the Board.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, at the August 2008 BVA hearing, the Veteran testified 
that he had received treatment for gastritis at the VA 
hospital about three months previously.  He also stated that 
his VA records would reflect significant fluctuations of his 
weight throughout the appeal period.  The record contains VA 
treatment records from the month of December 2008; however, 
the most recent VA records other than these December 2008 
records that have been associated with the claims file are 
from November 2006.  As VA records are constructively of 
record, and the Veteran has alleged such records may contain 
information pertinent to his claim, they must be secured.

The Veteran also stated at the hearing that he had been to 
another clinic about three weeks previously and that he was 
treated regularly by a private physician for gastritis.  
While the record was held open for a period of 60 days to 
allow him time to obtain and submit these records, no records 
were submitted.  However, given the possible relevance of 
those records to his claim, and the fact that VA has been put 
on notice of the existence of these records, the Board is of 
the opinion that VA should attempt to obtain those records.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all private health care 
providers who have provide him treatment 
for his gastritis with a history of 
duodenal ulcer.   With any necessary 
authorization from the Veteran, the RO/AMC 
should obtain and associate with the 
claims file any records identified by the 
Veteran.  

2.  The RO/AMC should obtain and associate 
with the claims file VA medical records 
for the Veteran from November 2006 to the 
present.

3.  When the development requested in the 
first two paragraphs has been completed, 
the RO/AMC should review the medical 
evidence of record and determine whether 
there is sufficient medical evidence to 
decide the claim.  If there is not 
sufficient medical evidence to decide the 
claim, the RO/AMC should afford the 
Veteran an examination to ascertain the 
severity and manifestations of the 
Veteran's gastritis with a history of 
duodenal ulcer.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.




_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


